      Case 1:19-cv-02928-ER Document 49 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRENDA L. MELENDEZ,
individually and as parent and
natural guardian of J.C.,
                           Plaintiﬀ,              ORDER
             – against –                      19 Civ. 2928 (ER)

NEW YORK CITY DEPARTMENT OF
EDUCATION,
                           Defendant.


BRENDA L. MELENDEZ,
individually and as parent and
natural guardian of J.C.,
                           Plaintiﬀ,

             – against –
                                              19 Civ. 8726 (ER)
CHANCELLOR RICHARD
CARRANZA, NEW YORK CITY
DEPARTMENT OF EDUCATION, and
NEW YORK STATE EDUCATION
DEPARTMENT,
                           Defendants.


BRENDA L. MELENDEZ,
individually and as parent and
natural guardian of J.C.,
                           Plaintiﬀ,
                                               20 Civ. 823 (ER)
             – against –

RICHARD CARRANZA and NEW YORK
CITY DEPARTMENT OF EDUCATION,
                           Defendants.
         Case 1:19-cv-02928-ER Document 49 Filed 08/10/20 Page 2 of 2




 BRENDA L. MELENDEZ,
 individually and as parent and
 natural guardian of J.C.,
 CAROLYN MASON, individually
 and as parent and natural guardian
 of A.D., and NAHOKO and
 KENTARO MIZUTA, individually
 and as parents and natural
 guardians of Y.M.,
                                                           20 Civ. 1464 (ER)
                              Plaintiﬀs,

                – against –

RICHARD CARRANZA, and NEW
YORK CITY DEPARTMENT OF
EDUCATION,
                              Defendants.


RAMOS, D.J.:

         �e Court is in receipt of Plaintiﬀs’ motion for reconsideration. Defendants are

directed to respond by Friday, August 14, 2020 at 5:00 PM.


         It is SO ORDERED.


Dated:     August 10, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                             2
